Case: 22-40031     Document: 00516510596         Page: 1     Date Filed: 10/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 17, 2022
                                  No. 22-40031                     Lyle W. Cayce
                                                                        Clerk

   Spring Branch Wildlife Preserve; Houston Land ;
   Cattle Company, L.C.,

                                                           Plaintiffs—Appellants,

                                       versus

   United States Environmental Protection Agency;
   Michael S. Regan, in his official capacity as
   Administrator of the EPA; United States Army Corps of
   Engineers; Michael L. Connor, in his official capacity
   as Assistant Secretary for the CORPS' Civil Works
   program,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:20-CV-225


   Before Jones, Southwick, and Ho, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40031     Document: 00516510596         Page: 2     Date Filed: 10/17/2022




          Plaintiffs Spring Branch Wildlife Preserve and Houston Land & Cattle
   Company brought suit seeking declaratory judgments regarding the
   applicability of the Clean Water Act to their respective properties. The
   district court dismissed Plaintiffs’ claims for lack of subject matter
   jurisdiction because they did not challenge any final agency actions
   reviewable under the Administrative Procedures Act. During oral argument,
   the EPA acknowledged that Plaintiffs could request an approved
   jurisdictional determination, which would be judicially reviewable.
   However, Plaintiffs have not sought any approved jurisdictional
   determinations. The Court has carefully considered this appeal in light of the
   briefs, oral arguments, and the pertinent portions of the record. Having
   found no reversable error, we AFFIRM.